Exhibit 99.77B Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of The Alger American Fund In planning and performing our audit of the financial statements of The Alger American Fund (comprising, respectively, Alger American LargeCap Growth Portfolio, Alger American SmallCap Growth Portfolio, Alger American Income and Growth Portfolio, Alger American Balanced Portfolio, Alger American MidCap Growth Portfolio, Alger American Capital Appreciation Portfolio, Alger American SmallCap and MidCap Growth Portfolio) (collectively the “Funds”) as of and for the year ended December 31, 2008, in accordance with the standards of the Public
